Rice, J.
The condition in the bond given by the debtor, under the provisions of § 17, c. 148, R. S., is this, he will, within fifteen days after the last day of the term of the Court, at which the judgment shall be rendered in such suit, notify the judgment creditor, ko. This has reference to the last day of the term, and not to the day on which a special judgment has been entered up. The day of final adjournment is the last day of the term. Any other construction would make as many last days of a term as there should happen to be adjournments during the term. Such a construction is not admissible.

Plaintiff nonsuit.